PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



The Gache Law Firm, P.C.	
4943 Coshatt Drive
Birmingham, Alabama  35244       






In re Application of James Richard Bullington 
U.S. Serial No. 16/526,731
Filed: 30 Jul 2019
For:  METHOD FOR INK PRESSURE MODULATION IN A PRINTER FOR AXIALLY SYMMETRIC OBJECTS
::::::


DECISION ON PETITION TO WITHDRAW FINALITY OF OFFICE ACTION UNDER 
37 CFR 1.181




This is a decision in response to the petition filed on January 28, 2021, requesting that the finality of the Office Action of November 18, 2020 be withdrawn.

The Petition is GRANTED.

The petitioner asserts that the Office Action, issued on November 18, 2020, was prematurely made final because a final office action should not be issued if new prior art is introduced where the change to the claims did not necessitate that introduction of the new prior art.

A review of the application file record reveals that at least claim 1 was only amended to include limitations which should reasonably have been expected to be claimed. Pursuant to MPEP 706.07(a), the Office Action of November 18, 2020 should not have been made final even though it included a rejection on prior art not of record of any claim. 

For the above stated reason, the petition is granted.

The finality of the Office Action of November 18, 2020 is hereby withdrawn. The shortened statutory period for reply set therein continues to run from November 18, 2020. Extensions of this time are governed by 37 C.F.R. 1.136(a).



Any inquiries concerning this decision should be directed to Matthew Luu, Supervisory Patent Examiner, Art Unit 2853, at 571-272-7663. 

    /TASHIANA R ADAMS/    Director, Technology Center 2800                                                                                                                                                                                                    _____________________
Tashiana R. Adams, TC Director

Printing/Measuring, Testing and Optics


/LEE A FINEMAN/TQAS TC 2800, Art Unit 2800